BOARD OF NURSE REGISTRATION — REGENTS FOR HIGHER EDUCATION The State Regents for Higher Education are given the power in Okl. Const. Article XIIIA to prescribe standards of higher education applicable to each institution under their control. The Oklahoma Board of Nurse Registration and Nursing Education is authorized by the Oklahoma Nursing Practice Act to set standards for and approve qualified schools for professional nurses. With respect to those schools for professional nursing conducted in association with universities and colleges under the supervision and control of the Regents for Higher Education, the respective standards of the Regents for Higher Education and the Oklahoma Board of Nursing Education and Nurse Registration shall be followed in the absence of any conflict in those standards. In the case of conflict, the standards prescribed by the Regents for Higher Education, by virtue of their constitutional authority, shall control.  The Attorney General has considered your request for an opinion wherein you specifically refer to 59 O.S. 567.4 [59-567.4] and 59 O.S. 567.12 [59-567.12] [59-567.12] (1969), and in effect ask as follows: Is 59 O.S. 567.1 [59-567.1] [59-567.1] through 59 O.S. 567.15 [59-567.15] (1961), as amended by 59 O.S. 567.2 [59-567.2] through 59 O.S. 567.16 [59-567.16] [59-567.16] (1969), consistent with Oklahoma Constitution, Article XIIIA? Title 59 O.S. 567.1 [59-567.1] (1961) et seq., as amended, is the Oklahoma Nursing Practice Act. Title 59 O.S. 567.4 [59-567.4] (1969), provides in pertinent part as follows: "The Oklahoma Board of Nurse Registration and Nursing Education shall carry on licensing and educational functions for professional and practical nursing." (Emphasis added) Title 59 O.S. 567.12 [59-567.12] (1969), provides in pertinent part as follows: "To qualify as an approved school for professional nurses, the school must be conducted in the State of Oklahoma in cooperation with a general hospital providing clinical experience in basic nursing services or be actively affiliated with such a hospital. Such school shall provide a course of study and clinical experience in nursing adults and children, and meeting the standards fixed by the Board and prescribed in its rules . . . Approved schools for professional nurses shall require all persons enrolled to have completed an approved high school educational program.  "(a) Approved hospitals in the State of Oklahoma authorized to conduct nursing education and training programs leading to the registered nurse (R.N.) diploma, involving a minimum of twenty-seven (27) months of such education and training, are hereby authorized to cooperate with any accredited college or university . . . and the Oklahoma Board of Nurse Registration and Nursing Education is hereby authorized to recognize such education and training completed at an accredited college under direction of the authorized hospital, as a part of the accepted education and training requirements of a minimum of twenty-seven (27) months' education and training for the registered nurse (R.N.) diploma prerequisite for licensing.  "(b) To qualify as an approved degree or collegiate program of study for professional nurses, the Board may approve a school of nursing conducted by a university or college that provides a prescribed program of study, a minimum of two (2) academic years (or sixty-eight (68) semester hours credit) in connection with clinical experience in a hospital devoted to professional study offering clinical nursing experience in the care of adults and children, and meeting the standards fixed by the Board, and prescribed in its rules . . . .  "(c) To qualify as an approved school of practical nurses, the school must be conducted in the State of Oklahoma in connection with a licensed hospital, or actively affiliated with such a hospital. Such schools shall give a course meeting the standards fixed by the Board and prescribed in its rules, and requiring at least twelve (12) months of study with clinical hospital experience in the care of adults and children . . . Schools for practical nurses shall be approved if otherwise meeting the requirements of this Act and the rules of the Board, although not offering all courses of study and clinical experience prescribed by the Board, if provision is made by the school for supplying such courses to its students through other institutions that meet the requirements of the Board, and prescribed in its rules for affiliation . . . ." (Emphasis added) Oklahoma Constitution, Article XIIIA, Section 2 establishing the Oklahoma State Regents for Higher Education, states in pertinent part as follows: "The Regents shall constitute a coordinating board of control for all State institutions described in section 1 hereof, with the following specific powers: (1) it shall prescribe standards of higher education applicable to each institution; (2) it shall determine the functions and courses of study in each of the institutions to conform to the standards prescribed; (3) it shall grant degrees and other forms of academic recognition for completion of the prescribed courses in all such institutions; (4) it shall recommend to the State Legislature the budget allocations to each institution; and, (5) it shall have the power to recommend to the Legislature proposed fees for all such institutions, and any such fees shall be effective only within the limits prescribed by the Legislature." Legislative enactments are attended with the presumption of constitutionality. See Alias v. City of Tulsa, Okl., 408 P.2d 517 (1965); Application of Oklahoma Turnpike Authority, Okl., 416 P.2d 860
(1966). Legislative acts should be upheld unless they are plainly and clearly within the express prohibitions and limitations of the Constitution. Sanchez v. Melvin, Okl., 418 P.2d 639 (1966); Taff v. State, Okl., 425 P.2d 970
(1966).  We have carefully examined the Oklahoma Nursing Practice Act, find it consistent with Oklahoma Constitution, Article XIII-A, and constitutional on its face.  It is the opinion of the Attorney General that your question be answered as follows: The State Regents for Higher Education are given the power in Oklahoma Constitution, Article XIII-A to prescribe standards of higher education applicable to each institution under their control. The Oklahoma Board of Nurse Registration and Nursing Education is authorized by the Oklahoma Nursing Practice Act to set standards for and approve qualified schools for professional nurses. With respect to those schools for professional nursing conducted in association with universities and colleges under the supervision and control of the Regents for Higher Education, the 107 respective standards of the Regents for Higher Education and the Oklahoma Board of Nursing Education and Nurse Registration shall be followed in the absence of any conflict in those standards. In the case of conflict, the standards prescribed by the Regents for Higher Education, by virtue of their constitutional authority, shall control.  (Tim Leonard)